DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification1
The Specification appears to have the following issues. Appropriate correction is humbly requested.
¶ 35 of the Specification recites “in communication with one or more device 204”. Here it appears that “device” should be written as --devices--.
¶ 53 of the Specification recites “an particle beam 450”. There appear to be two issues with this recitation. First, “an” appears where --a-- should be. Second, the Specification appears to use reference character 450 for both a particle beam (id.) and an RF structure (id. ¶ 61).
Figures 4 and 7 of the instant application each depict treatment distribution assembly 445. However, ¶ 66 of the Specification recites “treatment distribution assembly 455”. That is, the Specification appears to recites “455” where --445-- should be.
The Specification appears to describe reference character 740 as both an electron beam and a particle beam. (See, e.g., Spec. ¶ 69, line 3 (reciting “particle beam 740”), line 7 (reciting “electron beam 740”); Id. ¶ 70 (reciting “electron beam 740”)). Correction here is optional and left solely to Applicant’s discretion.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added):
“particle accelerator”—as recited in claims 1 and 11; 
“control system”—as recited in claims 1 and 9; 
“power control”—as recited in claim 1;
“SRF electron beam accelerator”—as recited in claims 2 and 12
“cartridge filtering system”—as recited in claims 3, 4, and 13;
 “reverse osmosis filtering system”—as recited in claim 5;
“granular activated carbon filtering system”—as recited in claim 5;
“deionized filtering system”—as recited in claim 5;
“shielding assembly”—as recited in claims 6 and 15; and
“treatment distribution assembly”—as recited in claims 11 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation.
Particle accelerator
The structural features of the particle accelerator appear to be discussed in at least ¶ 60 of the Specification as well as in US 10,070,509. With this in mind, the limitations “particle accelerator” is being interpreted as covering the structures disclosed in the Specification, as well as equivalents of said structures.
Control system
The structural features of the control system appear to be discussed in Figure 4 of the instant application: vis-à-vis reference character 465. The Specification further describes the control system in ¶ 54. With these findings in mind, the limitation “control system” is being interpreted as covering the structures disclosed in the Specification, as well as equivalents of said structures.
Power control
The structural features of the claimed power control do not appear to be disclosed.
SRF electron beam accelerator
The features of the SRF electron beam accelerator appear to be disclosed vis-à-vis ¶ 60 of the Specification (which cites U.S. Patent No.  10,070,509). With these findings in mind, the limitation “SRF electron beam accelerator” is being interpreted 
Cartridge filtering system
¶ 64 of the Specification suggests that a cartridge filtering system comprises at least two filters organized in parallel. In view of this finding, the limitation “cartridge filtering system” is being interpreted as covering at least two filters organized, e.g., in parallel, as well as equivalents of such a configuration.
Reverse osmosis filtering system; Granular activated carbon filtering system
The structural features of the reverse osmosis filtering system and the granular activated carbon filtering system do not appear to be disclosed. However, the Specification discloses a reverse osmosis filter and a granular activated carbon filter. (Spec. ¶ 52.) In view of the foregoing, the limitation “reverse osmosis filtering system” is being interpreted as covering a reverse osmosis filter and equivalents thereof. Likewise, the limitation “granular activated carbon filtering system” is being interpreted as covering a granular activated carbon filter and equivalents thereof.
Deionized filtering system
The structural features of the deionized filtering system do not appear to be disclosed.
Shielding assembly
The structural features of the shielding assembly appear to be depicted in Figure 7 of the instant application: vis-à-vis reference character 700. (Spec. ¶ 68.) With these findings in mind, the limitation “shielding assembly” is being interpreted as covering the structures disclosed in the Specification, as well as equivalents of said structures.
Treatment distribution assembly
The structural features of the treatment distribution assembly appear to be disclosed in Figure 4 and 7 of the instant application: vis-à-vis reference character 445. With these findings in mind, the limitation “treatment distribution 
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1–10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “a power control configured to adjust the beam power according to the input from the flow meter according to a desired dosage.” (Clm. 1, last two lines.) When looking to Applicant’s disclosure, support for this limitation was unable to be located. Should there be support for this limitation, it is humbly requested that it be pointed out. Dependent claims 2–10 are also rejected under 35 U.S.C. 112(a): based on their dependence from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “power control”. Applicant’s disclosure does not appear to disclose the structural features of the power control. It is respectfully submitted that it is unclear what structural features correspond to the claimed power control. Additionally, the instant claim recites the limitation “a power control configured to adjust the beam power according to the input from the flow meter according to a desired dosage”. (Claim 1, last two lines (underlining added).) Respectfully, it is unclear what subject matter is being claimed. For example, it is unclear whether or not the underlined portion (supra) is requiring: (A) that the beam power is adjusted according to both the desired dosage and the input from the flow meter; and/or (B) that the input from the flow meter depends on the desired dosage. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 (i.e., claims 2–10) are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 5 recites the limitation “deionized filtering system”. Applicant’s disclosure does not appear to disclose the structural features of this system. It is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trump.2
With respect to claim 11, Trump discloses a purification system comprising an electron treatment facility 36. (Trump FIG. 1.) The electron treatment facility includes an accelerator assembly 64 which provides high energy electrons (i.e., an electron beam) which pass through fluid in one or more pipes. (Id. FIGs. 2, 4, 6, 8, 10, 11; col. 4, ll. 4–28.) In view of these findings, the limitations of claim 1 are considered to be anticipated by Trump for at least the following reasons. First, Trump’s accelerator assembly is interpreted as being configured to generate a particle beam—namely, an electron beam. Second, the various pipes disclosed by Trump are each interpreted as being configured to be substantially in line with said particle beam at a point in the conduit where the electron beam is incident on the water. (Id. FIGs. 2, 4, 6, 8, 10, 11.) In connection with the foregoing, each conduit per se is interpreted to be a treatment distribution assembly and likewise the portion of each the conduit that is exposed to the electron beam is interpreted to be a treatment portion of a treatment distribution assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Trump in view of Kephart.3
With respect to claim 12, Trump does not appear to specify that the particle beam accelerator comprises an SRF electron beam accelerator. Kephart discloses an SRF electron beam accelerator (FIG. 1) and suggests that the use of an SRF electron beam accelerator “permits the accelerator to be more compact, cheaper, and achieve better performance”. (Kephart ¶ 77.) As such, it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to use an SRF electron beam accelerator in Trump’s invention: in order to save space, reduce cost, and provide better performance.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trump in view of Saleh.4
With respect to claims 13 and 14, Trump does not appear to specify a cartridge filtering system nor a second contaminant filter. Saleh teaches a water purification system comprising cartridge filters for removing chlorine, rust, sediment, heavy metals, etc. (Saleh Abstract.) Saleh also suggests that two cartridges can be used in parallel. (Saleh FIG. 2; ¶ 30.) As such, it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to combine the teachings of Saleh with the teachings of Trump, viz., such that Trump’s system includes a cartridge filtering system comprising at least two filters organized in parallel: in order to yield the predictable results of providing removal of etc.—as suggested by Saleh. With these findings in mind, the second filter of the instant combination is being interpreted as a second contaminant filter as required by claim 14.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trump in view of Baurichter.5
With respect to claim 15, Trump does not appear to specify the claimed shielding assembly. Baurichter discloses a shielding assembly in order suppress RF currents on the outer side of a wall. (Baurichter Abstract.) As such, it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to combine the teachings of Baurichter with the teachings of Trump, viz., such that Trump’s system includes Baurichter’s shielding assembly: in order to yield the predictable result of suppressing RF currents on the outer surface of the conduit(s).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Trump in view of Kim.6
With respect to claim 16, Trump does not appear to specify the claimed shielding assembly. Kim suggests that a particle beam can be oriented vertically and impact water at 0 degrees to provide treatment of said water. (Kim ¶¶ 40–41.) With these findings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to orient the treatment portion and the electron beam such that are both vertically oriented: in order to yield the predictable result of treating contaminants in water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed July 9, 2019 (“Spec.”).
        2 US 3,901,807 A, issued August 26, 1975 (“Trump”).
        3 US 2017/0094770 A1, published March 30, 2017 (“Kephart”).
        4 US 2006/0186026 A1, published August 24, 2006 (“Saleh”).
        5 US 8,779,697 B2, issued July 15, 2014 (“Baurichter”).
        6 US 2011/0052455 A1, published March 3, 2011 (“Kim”).